Whether justice required the amendment was a question of fact for the trial term. Gagnon v. Connor, 64 N.H. 276.
The defendant's evidence tended to prove that the plaintiffs had made a false and fraudulent representation to him concerning the location of the line, and that he relied on the representation. This tended to support the defendant's allegation of deceit. Gage v. Gage, 29 N.H. 533, 543; Jones v. Emery, 40 N.H. 348, 350; Coon v. Atwell, 46 N.H. 510, 513; Messer v. Smyth,59 N.H. 41. The motion for a nonsuit was properly denied.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred. *Page 212